Title: From John Quincy Adams to Abigail Smith Adams, 22 October 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 64.
My dear and honoured Mother
Ghent 22. October 1814.

A dutch Vessel, called the Prince of Orange, which had taken out to America the Minister, Mr. Changuion, arrived on the first of this month at the Texel, from Boston, after a passage of thirty days. She brought Boston newspapers to the first of September, but very few private letters, and to my great disappointment, none for me—Mr Boyd had arrived here, a day or two sooner, with dispatches direct from Washington—He had left that City on the 12th: of August—upon so short notice, that you could have had no information of his departure in season to write by him. He told me however, that a day or two before he was dispatched, Mrs. Buchanan had received a Letter from you, and that all the family at Quincy were in good health. The last Letter that I have from yourself directly is dated 1. May.
Since my arrival here, I have written to you, by the Saratoga, which sailed from England as a Cartel about the 15th: of July—By the John Adams which sailed on the 28th: of August from the Texel, and by the Jenny, another Cartel, sailed, or about to sail from Dartmouth in England—These are all the opportunities of which I have had any knowledge, and some of the Letters which I sent by them I have I hope reached you before this time.—I now write you by Mr Smith, who is going immediately to embark in the Neptune at Antwerp, with his wife and child, and Martha Godfrey, the young woman who came with my wife from America. The Neptune is to proceed as soon as possible to Brest, and there to wait the termination of our Negotiation, and until those of us, who propose returning in her to the United States, shall be ready to embark—Mr: and Mrs Smith came by water from Cronstadt to Amsterdam, where as I have written you heretofore they arrived just after the John Adams had sailed—From Amsterdam they came on to this City and have been here upwards of a month—They will probably be obliged to wait some time at Brest, but the inconvenience and expence of a journey thither by land in the winter, would with such a family be much greater, and if they should miss the opportunity of going by the Neptune, it is impossible to foresee when they would have another.
The Chauncey is to sail in the course of a few days from Ostend, and the Transit, the vessel in which Mr Boyd came, and is to return, will probably go within a Month from Bordeaux.—When my Colleagues take their departure, I shall avail myself of the occasion to write you again by the Neptune, and will therefore shorten this Letter.
I send by Mr: Smith three pieces of linen, one of which I request you to accept, and the others are for my sons George and John—There is also the cambrick assorted to the linen, and half a dozen handkerchiefs is for each of the boys.
The aspect of our Negotiation has changed in some respects since I wrote you last, which was on the 10th: of September—The British Government whose policy appears to have been neither to break off nor to conclude the peace have found and made various occasions for delay, bringing forward and abandoning successively several preliminary propositions to which it was impossible for us to accede—We have at length agreed to their ultimate proposal of that nature, but have not yet entered upon the discussion of the only subjects upon which it was supposed the Negotiation would have turned—Our prospects are not more promising than they have been from the beginning. You can easily judge how all our exertions are effected by the accounts that are daily arriving from America.
My last Letters from my wife, are of 13. September. She and Charles were then well—Present my duty and affection to my father, brother, children, and friends, and believe me your ever affectionate Son.
John Quincy Adams.